DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  “a first part of the tab” should be changed to “a first part of the at least one tab” in line 8 to agree with “at least one tab” in line 2.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  “connected to the tab” should be changed to “connected to the at least one tab” in line 2 to agree with “at least one tab” in claim 1 line 2.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  “a first part of the tab” should be changed to “a first part of the at least one tab” in line 7 to agree with “at least one tab” in line 2.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  “connected to the tab” should be changed to “connected to the at least one tab” in claim 8 line 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "comprises a terminal electrically connected to the tab” in line 3.  There is insufficient antecedent basis for this limitation in the claim because the parent claim (claim 1) recites “at least one tab”. In addition, it is unclear whether the claim would to require the housing comprising a single terminal connected to all of the tabs of “the at least one tab”.
Claim 14 recites the limitation "comprises a terminal electrically connected to the tab” in line 3.  There is insufficient antecedent basis for this limitation in the claim because the parent claim (claim 8) recites “at least one tab”. In addition, it is unclear whether the claim would require the housing comprising a single terminal connected to all of the tabs of “the at least one tab”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-16, and 18-19 of U.S. Patent No. 10,930,904. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting patent discloses a battery between a first plate and second plate within a first exterior body (claims 1, 15, 18), wherein a pair of tabs of the battery project from a first side, and the second exterior body [the battery], the first plate, and the second plate are fixed to each other only in a vicinity of a top sealing portion of the battery (claim 1, 15) or only in the vicinity of the first side of the second exterior body (claim 18). 
Because the conflicting patent teaches the first portion and the second portion of the first exterior body are bonded together (claims 1, 15, 18), and the second portion is in contact with part of the pair of tabs, the conflicting patent meets the limitations of a first part of the tabs projects from the exterior body, and the battery and the first plate and second plate bonded only in a vicinity of the first side of the flexible battery (where the tabs are, and the top sealing portion of the battery).
In addition, because of claim 18, the conflicting patent clearly suggests that the “first side of the second exterior body” and the “top sealing portion of the exterior body” are in the same location; that is, the first side of the second exterior body [battery] where the tabs are located, and therefore bonding occurs there, which reads on the current set of claims.
With regards to the limitation of a flexible battery and a flexible exterior body, the conflicting patent teaches the first exterior body comprises an elastic material (claim 1, therefore a flexible exterior battery), and teaches “the second exterior body [of the battery] has a film-like shape, and wherein the second exterior body changes it shapes along the first exterior body when the first exterior body changes its shape” in claim 5, therefore a flexible battery and flexible exterior body because the first and second bodies change shape. The conflicting patent further teaches “the second exterior body, the first plate, and the second plate are provided slidably other than in the vicinity of the top sealing portion of the second exterior body” (claims 12, 16, and 19), further suggesting that the battery (second exterior body) is flexible because the only way the first and second plates slide is if the battery is bent, therefore a flexible battery.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186. The examiner can normally be reached M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB BUCHANAN/             Examiner, Art Unit 1725                                                                                                                                                                                           

/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725